           Case 1:21-cv-00409-ABJ Document 8 Filed 03/02/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


LARRY KLAYMAN

                  Plaintiff,
v.
                                                                    CASE NO: 21-cv-409
HON. ANNA BLACKBURNE-RIGSBY, et al

                   Defendants.




     EMERGENCY MOTION FOR ONE ADDITIONAL DAY TO RESPOND TO ORDER
                           TO SHOW CAUSE

        Plaintiff Larry Klayman (“Mr. Klayman”) moves this honorable Court for an additional

day to respond to its Order to Show Cause of February 24, 2021 for these good faith reasons.

        An opinion just issued today affirming an order which dismissed a lawsuit filed by

Plaintiff’s client Laura Luhn, the woman who was the principal sexual harassment victim of

former Fox News CEO Roger Ailes, and which harassment was later covered up.

        Ms. Luhn is in very serious emotional, physical and financial condition and has attempted

suicide four times in the past. Given this affirmance of the lower court dismissal, Mr. Klayman

needs to professionally deal with the effects of this development today to insure that his client is

emotionally stable, does not harm herself, and can with cope with the aftereffects of this ruling.

These aftereffects could be severe and life threatening.

        The affirmance of the U.S. Circuit Court for the District of Columbia just issued this

morning in Luhn v. Scott et al, 19-7146. Attached are recent articles as background about Ms.

Luhn, Fox News and its current CEO Suzanne Scott, who was alleged to have defamed and held




                                                 1
           Case 1:21-cv-00409-ABJ Document 8 Filed 03/02/21 Page 2 of 3




Ms. Luhn in a false light.

       WHEREFORE, Plaintiff asks for one additional day to respond to its Order to Show

Cause of February 24, 2021, as today, which was the due date, needs to spend considerable time

professionally communicating with and consoling Ms. Luhn, as well as and discussing her legal

options.



Dated: March 2, 2021                              Respectfully submitted,

                                                    /s/ Larry Klayman
                                                  Larry Klayman
                                                  KLAYMAN LAW GROUP, P.A
                                                  7050 W. Palmetto Park Rd
                                                  Boca Raton, FL, 33433
                                                  Tel: (561)-558-5336
                                                  Email: leklayman@gmail.com

                                                  Pro Se




                                              2
          Case 1:21-cv-00409-ABJ Document 8 Filed 03/02/21 Page 3 of 3




                                    CERTIFICATE OF SERVICE

       I, Larry Klayman, hereby certify that on this day, March 2, 2021 a copy of the foregoing

was filed via this Court’s e-filing system and served upon all parties and/or counsel of record

through Notices of Electronic Filing.


                                                          /s/ Larry Klayman__________
                                                          Larry Klayman




                                              1
